Citation Nr: 1424763	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  06-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to April 28, 2009, and in excess of 30 percent thereafter for the service-connected cervical strain, spondylosis with bulging disc and spinal canal stenosis ("cervical spine disability").

2.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected cervicalgia, radiculopathy of the left upper extremity ("left radiculopathy").

3.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected cervicalgia, radiculopathy of the right upper extremity ("right radiculopathy").

4.  Entitlement to an earlier effective date prior to September 7, 2004, for the combined 60 percent evaluation. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO, in pertinent part, awarded an increased 20 percent evaluation for the cervical spine disability effective September 7, 2004.  The RO also awarded separate 20 percent ratings for right and left radiculopathy effective from September 7, 2004

In April 2004, the RO awarded an increased 30 percent rating for the cervical spine disability effective from April 28, 2009.  In September 2012, the RO found that clear and unmistakable error was found in the evaluation of service-connected right radiculopathy (higher rating was warranted because it was his dominant hand).  A retroactive increased evaluation to 30 percent was established from September 7, 2004.  The Veteran's combined evaluation became 60 percent from September 7, 2004    Individual unemployability was also granted effective from September 7, 2004.  The Veteran's claims remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).  The claims have been recharacterized accordingly as they appear on the cover page of the instant decision. 
FINDINGS OF FACT

1.  Prior to April 28, 2009, the service-connected cervical spine disability was not productive of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine; from April 28, 2009, the cervical spine disability was not productive of unfavorable ankylosis of the entire cervical spine. 

2.  The service-connected right radiculopathy, the major hand, is not shown to be productive of a disability picture that is manifested by severe, incomplete, paralysis of the median nerve.

3.  The service-connected left radiculopathy, the minor hand, is not shown to be productive of a disability picture that is manifested by severe, incomplete, paralysis of the median nerve.

4.  It is not factually ascertainable that the service-connected disabilities increased in severity, so as to warrant a combined 60 percent disability rating derived by a mechanical application of the combined ratings table under 38 C.F.R. §§ 4.25, on any date within the year preceding September 7, 2004, the date of claim for increase.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the service-connected cervical spine disability prior to April 28, 2009, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.71a, Diagnostic Code 5238 (2013).  

2.  The criteria for an evaluation in excess of 20 percent for the service-connected left radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.124a, Diagnostic Code 8515 (2013).  

3.  The criteria for an evaluation in excess of 30 percent for the service-connected right radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.124a, Diagnostic Code 8515 (2013).  

4.  An effective date earlier than September 7, 2004, the date of the claim for increase, for the combined 60 percent rating is not assignable by law.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, 4.124a (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2004.   Additional duty to assist letters were sent in November 2004, March 2005, May 2005, and December 2005.  A notice pursuant to the Dingess decision was sent in March 2006.  A letter containing the specific rating criteria for the spine and median nerve was sent in January 2009.   

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


(i) Cervical Spine Disability

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in September 2004.  Thus, only the regulations effective on September 26, 2003, apply to this claim.

The service-connected cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5238, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5238, spinal stenosis with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating is for disability manifested by the following: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine not greater than 170 degrees but not greater than 335 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.   Id

An increased rating to 40 percent is warranted when a cervical spine disability is manifested by unfavorable ankylosis of the entire cervical spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing of disc space (cervical stenosis),  there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  

As noted at the outset, separate ratings are in effect for bilateral radiculopathy.  The Board shall discuss whether higher ratings are warranted for these disabilities below  under the diagnostic codes pertinent to rating neurological disorders.  There are no bowel or bladder problems associated with the cervical spine disability.

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected cervical spine disability closely approximates the criteria for the current 20 percent rating prior to April 28, 2009, and 30 percent thereafter.  38 C.F.R. § 4.7.

In this regard, upon VA examination in October 2004, the Veteran complained of neck pain, which was primarily a problem when he laid down flat and tried to sleep.  Physical examination showed his head to be midline.  Range of motion was as follows: forward flexion 38 degrees; extension 20 degrees; lateral flexion 11 degrees to left and 12 degrees right; left lateral rotation 28 degrees and right 34 degrees.  The Veteran did have pain at the end of range of motion.   

Private medical records contain complaints of neck pain.  He was given cervical epidural steroid injections in 2005. VA outpatient treatment records dated in 2005 contain complaints of neck pain.

VA examination dated in January 2006 shows the Veteran reported neck pain.  He experienced pain at many endpoints of motion but could not say that any degree of use or other factor caused any further limitation in range of motion either due to pain, weakness, fatigability, or lack of endurance.  He denied flare-ups of neck pain with extension other than occasional episodes of spams for five minutes.  The neck condition was said to interfere with his sleep.  Restriction of activities was due to his low back and knees and not based upon his cervical spine.  On examination there was no neck tenderness or spasm. There was tightness of the par cervical muscles and trapezius muscles with some trapezius tenderness.  Range of motion was as follows: forward flexion 17 degrees (without pain); extension 40 degrees (pain at end point); lateral flexion 8 degrees to left and 28 degrees right (pain at end points); left lateral rotation 40 degrees and right 27 degrees (pain at end points).  Repetitive testing show extension remained at 40 degrees.  Flexion increased to 22 degrees.  Right rotation decreased to 25 degrees and left rotation remained at 40 degrees.  

Upon VA examination in April 2007, the Veteran continued to endorse pain.  Physical examination showed the neck was not tender to palpation.   Range of motion was as follows: forward flexion 30 degrees (pain at end point); extension 25 degrees (pain at end point); right and left lateral flexion was 15 degrees (pain at end points); left lateral rotation 20 degrees and right 40 degrees (pain at end points).  Repetitive use did not change the measured range of motion because of pain, fatigue, weakness, incoordination, or endurance.      

VA records dated in 2007 and private medical records dated in 2008 contain complaints of continued neck pain.  

Prior to April 28, 2009, based on the objective medical evidence, the cervical spine disability was not productive of forward flexion to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  The Board has considered the complaints of pain experienced in the Veteran's cervical spine, as well as functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness. However, even when considering the complaints of pain at the end points of mange, flexion was at worse limited to 17 degrees on examination in 2006 and on repetitive testing actually increased to 22 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance, weakness or incoordination of the cervical spine at any time due.  Id.  

From April 28, 2009, while there was a worsening of the Veteran's cervical spine condition, a rating in excess of 30 percent was not warranted.  Upon VA examination in April 2009, the Veteran complained of increased pain and stiffness.   He used a cervical pillow at night.  Pain was said to flare for no apparent reason.  Active range of motion revealed forward flexion done three times done painfully and slowly to only 15 degrees and extension to only 35 degrees.  Left and right lateral bend was only to 20 degrees and rotation to 50 degrees. There was no limitation following repetitive use with three different motions.  

Upon VA examination in June 2012, range of motion was as follows: forward flexion 35 degrees (pain at 30); extension 15 degrees (pain at 10); right lateral flexion was 15 degrees (pain at 10) and left was 20 (pain at 15); left lateral rotation 15 degrees (pain at 10) and right 20 degrees (pain at 15).  Repetitive use testing showed flexion to 20 degrees, extension to 20 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 5 degrees.  There was excess fatigability, instability, disturbance of locomotion, interference with sitting, standing, and/or weight bearing, incoordination, and pain on movement with repetitive testing.  There was also localized tenderness, but no guarding or muscle spasm.  

The Board has considered the complaints of pain experienced in the Veteran's cervical spine, as well as functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness.  However, even when considering the complaints of pain, decreased motion, and fatigability, incoordination, and weakness noted, especially on VA examination in 2012, there was no evidence of unfavorable ankylosis of the entire cervical spine.  Motion was still possible as delineated above.   See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8  Vet. App. at 206-7.

The Board has also considered a higher rating under Diagnostic Code 5003 for degenerative joint disease noted on examination, to include in 2012; however, the Veteran's cervical spine disability is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a rating in excess of 20 percent prior to April 28, 2009, or in excess of 30 percent thereafter, to include "staged" ratings, is not warranted as the evidence does not show cervical spine disability productive of symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome or limited motion of the cervical spine.  38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   





(ii) Bilateral Radiculopathy 

The service-connected radiculopathy of the right upper extremity is currently rated as 30 percent disabling and the left is 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under this Code section, a 20 percent rating (minor) and 30 percent  (major) is assigned for moderate, incomplete paralysis of the median nerve.  Id.  A 40 percent rating (minor) and 50 percent (major) is assigned for severe, incomplete, paralysis of the median nerve.  Id.  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected right and left radiculopathy closely approximates the criteria for the current 30 and 20 percent ratings, respectively.  38 C.F.R. § 4.7.

In this regard, there is no evidence of severe, incomplete paralysis of the right or left upper extremity.  An electromyography (EMG) study dated in August 1998 simply showed right sided carpal tunnel syndrome (CTS).  Private medical records dated in June 2003 and November 2004 show the Veteran had individual muscle strength 5/5 with full range of motion against resistance in the upper extremities.  Sensory exam was non-contributory.  He had 100 percent accuracy during pinprick and light touch sensation.  It was noted the Veteran had CTS.   

Upon VA examination in October 2004, the Veteran complained of arm numbness and weakness. His sensory examination was only slightly abnormal.  He had light touch awareness (less on right).  He exhibited some flexion weakness in the extremities, 4/5.  Deep tendon reflexes at all levels was 2/4 bilaterally. 

A July 2003 EMG of the right upper extremity was normal.  There was no evidence of a entrapment or compressive neuropathy. 

On VA examination in July 2006, the examiner noted that prior EMG demonstrated only findings compatible with CTS. The Veteran complained of numbness and tingling in all of the fingers of both hands.  The examiner felt this did not represent a radicular pattern.  There was no accompanying weakness in the upper extremities and as noted, the EMG did not support any evidence of radiculopathy.  There was 1+ right biceps and right triceps reflex.  The examiner was unable to elicit a left biceps or triceps reflex; however, muscle bulk and strength were excellent.  The only sensory abnormality detected was diminished sharp pain perception of the fingertips of both hands, not compatible with a radicular distribution.  The examiner found no evidence of new or active cervical radiculopathy.  The complaints in the upper extremities were found to be likely unrelated to the neck and related in at least in part to CTS.   

Upon VA examination in April 2007, the Veteran complained of radiating pain from the arm into the fingertips.  He wore a splint on his right wrist.  The examiner noted hypesthesia and analgesia of both the right and left hands, which was not constant and did not necessarily involve a particular nerve group.  There was absent deep tendon reflexes at the wrist and elbows bilaterally.  He could touch the tips of his fingers with his thumb and other four fingers.  An EMG was ordered in May 2007, which showed no evidence of radiculopathy or neuropathy.  The median sensory and motor nerves were normal bilaterally.  There was no denervation at rest with reasonable recruitment patterns on volition. 

VA examination in November 2008, the Veteran had hypesthesia of the tips of his fingers to both light touch and pinprick.  Muscle strength was normal.  He had firm grips.  Wrist flexors, elbow flexors, elbow extenders, and shoulder adductors and abductors were all 5/5.  He had deep tendon reflexes of the biceps 2+/2+.  Triceps were 0/0.  The examiner found some radiculopathy of both arms, but not severe enough for EMG contemplation.  The examiner found that the upper extremity symptoms were related to the cervical spine disability and equated to a radiculopathy or neuropathy (though this has not been confirmed by EMG). 

In an addendum opinion the aforementioned examiner noted the findings "equated to a radiculopathy."  The nerve damage was best characterized by neuralgia affecting the C3 nerve root. The impairment was best characterized as "mild" in view of the negative EMG.  The cervical spine radiates to both the shoulders more on the right but sometimes affected the right hand.  There was also a possible C6 nerve root neuralgia.  The Veteran sometimes had paresthesia and pain radiating to his thumb. 

Private medical records dated in December 2008 show motor strength was mild give away weakness in general on the right upper extremity, even finger abduction and adduction, and biceps brachii.  Deltoid and triceps brachii were normal.  Sensory was intact to light touch, but on the right forearm slightly less sensitive than the left.  Deep tendon reflexes, brachioradialis was 2+ bilaterally.  Biceps brachii was hyporeflexive.  Triceps brachii on the right was hyperreflexive and 2+ on the left.  In December 2008, motor strength in the right upper extremity and deltoid was 5/5, biceps and triceps was 4/5, and hand grasp was 5/5.  Left upper extremity was 5/5 throughout all groups.  

The April 2009 VA examiner found no neurological findings as far as sensory and motor examination of his upper extremities, which correlated with a normal EMG nerve conduction done two years prior. 

Upon VA examination in June 2012, muscle strength testing was 5/5 in elbow flexion and extension, wrist flexion and extension, and finger flexion and abduction bilaterally.  The Veteran did not have any muscle atrophy.  Deep tendon reflexes were normal in the biceps and triceps bilaterally.  They were absent in the  brachioradialis bilaterally.  They were normal in the shoulder area, inner and outer formal and left hands and fingers.  It was decreased in the right hand and fingers. The examiner found no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  

Based on the evidence delineated above, cervical radiculopathy and/or neuropathy has not been objectively confirmed by EMG or nerve conduction study.  The Veteran's symptoms at best have been equated to radiculopathy.  There has been no objective showing of paralysis of the median nerve never mind severe, incomplete, paralysis of either the left or right median nerve.   

In sum, a rating in excess of 20 percent (left) or 30 percent (right), to include "staged" ratings, is not warranted as the evidence does not show radiculopathy productive of symptomatology consistent with the requisite severe, incomplete paralysis of the median nerve.  38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


(iii) Extraschedular Rating and Individual Unemployability

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to the cervical spine and radicular disabilities that is not encompassed by the schedular criteria.  The reported complaints of pain (including radicular pain into the extremities), numbness, and decreased motion are fully contemplated by the schedular criteria.  The Veteran has not had any recent hospitalizations for his disabilities.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Individual unemployabilty has been in effect since September 2004.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not addressed in the instant decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


B. Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to September 7, 2004, for the combined 60 percent evaluation.  The Veteran claims that his combined rating should be made retroactive to his active duty discharge date of January 23, 1988, or the date of his original 10 percent service connected rating of August 1, 1993.  See notice of disagreement received in August 2005.  

The Board notes that as of September 7, 2004, ratings are in effect as follows: cervical spine disability 20 percent (30 percent from April 28, 2009); right radiculopathy 30 percent; left radiculopathy 20 percent; and soft palate polyp, status post excision, noncompensable.  A combined 60 percent evaluation in effect from  September 7, 2004.      

Governing law provides that the effective date of an award of compensation for a claim reopened after final allowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98.  

Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a). When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).  

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim. 38 C.F.R. § 3.157(b).  

Historically, in a September 1988 rating decision, the RO granted service connection for status post excision, soft palate polyp.  A noncompensable rating was assigned effective on January 24, 1988, the day following separation from active service.  The RO, in pertinent part, also denied service connection for cervical myofascitis (claimed as neck pain), somatic dysfunction of the upper back and bursitis of the left shoulder.  The Veteran was notified of the decision  in September 1988.  He did not appeal the decision.  38 C.F.R. § 20.302(a).  The noncompensable rating for the soft palate polyp has continued to the present.  

The Veteran filed a claim to reopen the cervical spine condition in November 1993.  In a January 1994 rating decision, the RO awarded service connection for the cervical spine disability.  A 10 percent rating was assigned from August 31, 1993.  The Veteran did not appeal this decision and it became final.  Id.  

The Veteran filed a claim for increase on September 7, 2004.  He also filed claims for his shoulders and upper back.   In August 2005, the RO awarded an increased 20 percent rating for the cervical spine disability effective from September 7, 2004.
The RO also awarded radiculopathy of the bilateral upper extremities related to the cervical spine disability (under the provisions of 38 C.F.R. § 4.71a that allows for separate ratings for any associated objective neurologic abnormalities) and assigned separate 20 percent ratings effective from September 7, 2004.  The combined rating was 50 percent from September 7, 2004.  In August 2005, the Veteran filed a notice of disagreement with the effective date of the combined 50 percent rating.  He claims it should be retroactive to his active duty date of discharge or the date of his original 10 percent service-connected rating for his cervical spine disability (August 1, 1993).

The Board notes in April 2010, the RO awarded an increased 30 percent rating for the service-connected cervical spine disability effective April 28, 2009.  In September 2012, the RO found that clear and unmistakable error was found in the evaluation of right upper radiculopathy as it was the dominant hand and it was retroactively increased to 30 percent from September 7, 2004, which made the combined rating 60 percent from that date.  Hence, the issue on appeal was recharacterized accordingly.  The Veteran's request for earlier effective dates remain the same.  

First, as noted above, the September 1988 rating decision became final when the Veteran did not appeal the initial noncompensable rating for status post excision, soft palate polyp or the denial of service connection for cervical myofascitis (claimed as neck pain), somatic dysfunction of the upper back and bursitis of the left shoulder.  Next, the Veteran filed a claim to reopen the cervical spine condition in November 1993.  In a January 1994 rating decision, the RO awarded service connection for the cervical spine disability and assigned a 10 percent rating from August 31, 1993.  As the Veteran did appeal this decision, it too became final.  

The Veteran has not alleged that there was clear and unmistakable error (CUE) in either the 1988 or 1994 rating decision.  In the absence of CUE, these decisions may not be revised.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302.  

Accordingly, the claim for an earlier effective date for an increased rating for service-connected cervical spine and bilateral upper extremity radiculopathy must therefore be considered in relation to any subsequent claim for an increased rating.  

The Veteran has  not argued that his appeal has been ongoing since his discharge from service, but simply that he has been in pain with his neck and arms since being discharged from service.  See NOD received in August 2005.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a)(stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p)(defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

In the instant case, the Veteran filed the instant claim for increase on  September 7, 2004.   The record does not support a finding, that he filed either a formal or informal claim prior to September 7, 2004.  The November 1993 claim for increase that was adjudicated and denied in January 1994 was not the subject of an appeal.  

As delineated above, the Board has found that prior to April 28, 2009, the service-connected cervical spine disability was not productive of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  The Board additionally found that from April 28, 2009, the cervical spine disability was not productive of unfavorable ankylosis of the entire cervical spine.  With regard to the service-connected bilateral radiculopathy the Board determined neither extremity was shown to be productive of a disability picture that was manifested by severe, incomplete, paralysis of the median nerve.  38 C.F.R. §§ 4.71a, 4.124a. 

There is no objective evidence in the year prior to the claim that would allow for increased ratings as noted above.  There was no evidence of a worsening of the Veteran's cervical spine condition until VA examination on April 28, 2009 (forward flexion to only 15 degrees, extension to 35 degrees, left and right lateral bend to 20 degrees and rotation to 50 degrees).  38 C.F.R. § 4.71a.  It was not until VA examination in November 2008, that a VA examiner found that the upper extremity symptoms were related to the cervical spine disability and equated to a radiculopathy or neuropathy (though this has not been confirmed by EMG).  38 C.F.R. § 4.124a.

The medical evidence shows no earlier date so as to warrant a combined 60 percent disability rating derived by a mechanical application of the combined ratings table under 38 C.F.R. §§ 4.25, on any date within the year preceding September 7, 2004, the date of claim for increase.  

Accordingly, there is no basis for the assignment of an effective date earlier than September 7, 2004, for the combined 60 percent rating for the service-connected disabilities under the law.  


ORDER

Entitlement to an evaluation in excess of 20 percent prior to April 28, 2009, and in excess of 30 percent thereafter for the service-connected cervical spine disability is denied.

Entitlement to an initial evaluation in excess of 20 percent for the service-connected left upper extremity radiculopathy is denied.

Entitlement to an initial evaluation in excess of 30 percent for the service-connected right upper extremity radiculopathy is denied.

Entitlement to an earlier effective date prior to September 7, 2004, for the combined 60 percent evaluation is denied. 


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


